INTER-AMERICAN DEVELOPMENT BANK

SIDB

HONDURAS

CORINSA — SELF-SUPPLY SOLAR
(HO-L1099)

ENVIRONMENTAL AND SOCIAL MANAGEMENT REPORT (ESMR)

June 2014

This document was prepared by the Project Team consisting of: Patrick Doyle, (SCF/SMU), Project
Team Leader; Matthew McClymont (SCF/SMU); Peter Stevenson (SCF/SMU); Enrico  Pinali
(SCF/SMU); Ulrike Haarsager (SCF/SCF); Jose Luis de la Bastida (VPS/ESG); Kentaro Minagawa
(SCF/SYN); and, Ashley McKean (LEG/NSG), with the support of Vanessa Matos (SCF/SMU); under
the supervision of: Kelle Bevine, Unit Chief (SCF/CFI).

2.1

2.2

I. INTRODUCTION

Country: Honduras

Sector: Energy Efficiency and Renewable Energy

Name: CORINSA - Self Supply Solar

Borrower: Corporaci6n Industrial del Norte $.A. (CORINSA)
Proposed A Loan: US$5 million

Environ. Class.: Category C

Il. PROJECT DESCRIPTION

The Corporacién Industrial del Norte S.A. (CORINSA) aims to install a rooftop solar
photovoltaic system to generate 3,078 KWp (3.1 MWp), approximately, for self-
consumption, and improve the energy efficiency technology of their facilities (“The
Project”). The Project includes the installation of 11,860 photovoltaic solar panels of 255Wp
and 260Wp on an approximately 30,000 m2 rooftop structure located at the CORINSA
facilities.

Environmental and Social Settings

The Project will be located within an existing bottling plant in La Guardia neighborhood —
San Pedro Sula city, Municipality of San Pedro Sula — Honduras. The CORINSA facilities
are situated in a totally anthropized environment due to significant urbanization activities.
The neighborhood encompasses a mix of residential, commercial and industrial
infrastructure. See Figure 1 and 2. Therefore, the Project site cannot be described as a natural
habitat since the site has already been impacted broadly by human settlements.

Figure 1
2.3

3.1

Figure 2

Project Schedule and Workforce

The Project is expected to have approximately 40 workers during the peak of the installation
of the solar panels phase that is estimated to last four months; and, it is currently anticipated
that 3 employees will be required during operations. The Project is expected to begin on
August 7", 2014 and start operating on November 24" 2014.

Ill. . COMPLIANCE STATUS AND PROJECT STANDARDS

Appraisal Process and Local Requirements

The Ley de Promocion a la Generacion de Energia Eléctrica con Recursos Renovables (Law
to Promote Generation of Electric Energy with Renewable Resources, in English), August
2013, requires on its Article 27 that projects generating three or less megawatts (3 MW) have
to obtain an Operational License issued by the Secretaria de Estado en los Despachos de
Recursos Naturales y Ambientales - SERNA — (Natural Resources and Environment
Agency, in English). CORINSA already has delivered the formal request and documentation
to the SERNA in order to obtain this license and be registered in Environmental Register.
The Project has been submitted to the SERNA as Project Category I; these kinds of projects
are those that have minimal environmental and social impacts and risks, and are design to
improve social and economic welfare and environmental standards.

The Project has been classified as Category "C" as the potential negative environmental and
social impacts and risks are likely to cause minimal or no negative environmental and
associate social impacts and risks. This operation does not involve physical modification of
the environment or generation of solid waste, effluents or gas emissions. The Project is
3.3

clearly design to produce positive environmental outcomes. The Project triggers the
following directives of IDB’s OP-703 Environmental and Safeguards Policy: B.1 Bank
Policies; B.2, Country Laws and Regulations; B.3, Screening and Classification; B.7,
Supervision and Compliance; and B.11, Pollution Prevention and Abatement. The OP-704
Natural and Unexpected Disasters Policy will also be triggered as the Project occurs in an
earthquake and hurricane area.

directives.

[able 1, below, illustrates the Project’s capacity to comply with IDB’s various policies and

Table 1: Compliance with IDB Policies and Directives

Policy / Directive

Applicable Aspect

Compliance Rationale

B.1 Bank Policies

Compliance with applicable
IDB policies

The Project is currently in full compliance with
all IDB policies and directives.

B.2 Country Laws and
Regulations

Compliance with country
laws and regulations

The Project is in compliance with all Honduran
laws and regulations.

B.3 Screening and
Classification

Application of appropriate
classification

The Project has been screened using the Bank’s
toolkit and has been classified as a Category C
operation.

B.4 Other Risk Factors

N/A

N/A

B.5 Environmental
Assessment
Requirements

Due to the nature of the
Project, Category C, it is not
required to develop an
environmental assessment.

In accordance with the Honduran regulations,
CORINSA has submitted all the documentation
to obtain the Environmental Register to be
issued by the SERNA.

B.6 Consultations

N/A

N/A

B.7 Supervision and

Monitoring of borrower’s
compliance with all Bank’s

The Project will submit at least one compliance
report during the installation and annual

and Flexible Lending

Compliance environmental and social compliance reports during the operation
safeguard requirements phases.
B.8 Transboundary N/A N/A
Impacts
B.9 Natural Habitats
and Cultural Sites N/A N/A
B.10 Hazardous
‘A
Materials NIA N/
‘The Project will implement the adequate waste
B.11 Pollution Pollution control and CO2 management program during the installation of
Prevention and emissions solar panels phase. The project will reduce the
Abatement country’s CO2 emissions by providing a source
of green energy.
B.12 Project Under
‘A N/A
Construction N/ M
B.13 Noninvestment N/A N/A

Policy / Directive

Applicable Aspect

Compliance Rationale

Peoples

Instruments
i =
escona® " ~
B16 eo N/A N/A
B.17 Procurement N/A N/A
“route” | NA :
OP-765 Indigenous N/A N/A

OP-704 Disaster Risk

Earthquake and hurricane

The Project could be affected by earthquake
and hurricane events. However, structural

in Development

Management zone studies have been carried out to analize the
current roof structure.
OP-761 Gender Equality N/A N/A

OP-102 Access to
Information

Project information
disclosure

IDB will make all relevant Project
documentation available on its website.

Project Requirements and Standards

CORINSA has implemented an Environmental and Health and Safety Integral Management
System (EHSIMS) which is based on the implementation of international standards.
Currently, CORINSA has the ISO 9001:2008 (quality management systems) and ISO
22000:2005 (food safety management systems) certifications, and expecting to fully
implement the ISO 14001:2004 (environmental management systems) and OHSAS
18001:2007 (occupational health and safety management system) on November 2014. The
scope of the EHSIMS meets all the activities that generate environmental and health and
safety impacts and risks in the facilities where the Project is located. Additionally, Project’s
technical study includes a specific section related to the health and safety requirements and
regulations to be implemented by the contractors and subcontractors that will install the solar
panels.

IV. | KEY ENVIRONMENTAL AND SOCIAL IMPACTS AND RISKS

Environmental and Social Impacts and Risks

The potential negative environmental and social impacts and risk identified for the Project
are minimal due to the nature of the activities that will be carried out during the installation
and operational phases. During the installation of the solar panels, the main impacts and risks
will be those related to the health and safety of the workers since they will be working on the
4.6

V. MANAGEMENT AND MONITORING OF ENVIRONMENTAL

5.1

$.2

6.1

roof of the plant; generation of solid waste, mainly, due to the replacement of some roof
structures; and temporary increment of traffic due to the transportation of the panels. In the
case of the operational phase, no risks and impacts are predicted other than those related to
health and safety issues during maintenance activities on the roof and generation of solid
waste because of decommissioning of the Project. Since the Project is located in an area with
plentiful rainfall year round, it is not expected to use water from resources other than those
from natural rain to clean the solar panels.

Positive Impacts

The project will reduce greenhouse gas emissions by replacing grid electricity with electricity
generated from emission-free solar power. In addition, the energy efficiency improvements
will reduce demand on the electrical grid. Through reductions in electricity consumption the
project is expected to generate approximately 100,000 tons of CO emission reduction over
20 years. As one of the larger-scale rooftop solar projects in all of Latin America, this project
also stands to provide demonstration effect for the Honduran and Latin American industry
considering similar projects.

, SOCIAL, HEALTH
AND SAFETY AND LABOR IMPACTS AND RISKS

The technical study of the Project includes a Health and Safety Study (HSS), which contains
the regulations and procedures in order to prevent any negative impact or risk on the workers
during the installation of the solar panels. This HSS applies to all contractors and
subcontractors that will be involved in the installation activities. In addition, the Project will
follow all the procedures and plans that are part of the (EHSIMS) that aims to prevent any
environmental and social impact or risk. Specifically, the EHSIMS includes a plan to identify
and assess the environmental aspects during any new development or implementation the
activities in the Project site; after the identification of any environmental and social aspects,
the plan will be reviewed and updated to prevent any impact or risk, Finally, to mitigate and
manage any event related to disaster risks, the EHSIMS manual includes a Procedure to
Identify and Assess Risks.

Monitoring and Supervision

Implementation of the environmental and social safeguards for the Project will be monitored
and supervised through an Environmental, Social and Health and Safety Compliance Report
(ESHSCR). It is expected that at least one ESHSCR will be delivered to the Bank during the
installation phase and one ESHSCR annually for the operation phase.

VI. REQUIREMENTS TO BE INCLUDED IN THE LEGAL AGREEMENTS

The conditions described below are required to be fulfilled for the Project throughout the life
of the loan, in form and substance satisfactory to IDB. The IDB will require within its Loan
Agreement that the Project and each Project party (Sponsor/Borrower/Company) and other
Project/Environmental parties, including construction companies and operators, and any
contractors and sub-contractors will, at all times during the life of the Loan Agreement,
comply with the following requirements:
All applicable environmental, social, health and safety, and labor regulatory requirements
of Honduras

. All requirements associated with any environmental, social, health and safety, and labor
related permits, authorizations, or licenses that apply to the Project, the Borrower or any
party responsible for executing the Project or its mitigation measures

. All environmental, social, health and safety, and labor requirements of the Project

contracts and any subsequent modifications

. All aspects and components of all of the Project’s environmental, health and safety,
social and labor documents

All relevant IDB policies such as the Environment and Safeguards Compliance Policy
(OP-703), the Disaster Risk Management Policy (OP-704) and the Disclosure of
Information Policy (OP-102), the Involuntary Resettlement policy (OP-710), the
Operational Policy on Indigenous Peoples (OP-765) and the Gender and Equity in
Development Policy (OP-270) and their respective guidelines.
